In an action to recover damages for wrongful termination of employment and defamation, the plaintiff appeals, as limited by his brief, from so much of an order of the Supreme Court, Suffolk County (Newmark, J.), dated April 19, 1995, as, granted the defendants’ motion for partial summary judgment pursuant to CPLR 3016 (a) and 3212 dismissing the second and third causes of action sounding in defamation.
Ordered that the order is affirmed insofar as appealed from, with costs.
The Supreme Court properly granted the defendants’ motion to dismiss the plaintiff’s second and third causes of action sounding in defamation. The plaintiff failed to comply with the requirement set forth in CPLR 3016 (a) that the "particular words complained of shall be set forth in the complaint” (CPLR 3016 [a]; see also, Varela v Investors Ins. Holding Corp., 185 AD2d 309). Mangano, P. J., Thompson, Florio and McGinity, JJ., concur.